Order entered November 27, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01334-CV

                         IN THE INTEREST OF J.M.G.G., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-18-00579-X

                                               ORDER
       Before the Court is the November 25, 2019 request of Pamela Sumler, Official Court

Reporter for the 305th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to December 9, 2019. We caution Ms.

Sumler that further extension requests in this accelerated appeal involving the termination of

parental rights will be strongly disfavored.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE